Name: Commission Regulation (EEC) No 764/92 of 27 March 1992 repealing Regulation (EEC) No 3446/88 laying down transitional provisions on the utilization of advance- fixing certificates for the subsidy for oil seeds in Spain and Portugal
 Type: Regulation
 Subject Matter: documentation;  Europe;  economic policy;  plant product
 Date Published: nan

 28 . 3. 92 Official Journal of the European Communities No L 83/19 COMMISSION REGULATION (EEC) No 764/92 of 27 March 1992 repealing Regulation (EEC) No 3446/88 laying down transitional provisions on the utilization of advance-fixing certificates for the subsidy for oil seeds in Spain and Portugal certificates issued in Spain and Portugal for oil seeds harvested and processed in another Member State ; Whereas from 1 January 1991 the system for calculating the subsidy for oil seeds is linked, in Spain and Portugal, to changes in the world price as in the other Member States ; whereas, as a consequence, the special measures on the use of advance-fixing certificates for the subsidy in Spain and Portugal have no longer been necessary as from that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 ( 1 ) and 257 ( 1 ) thereof, Whereas . Article 4 of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oilseeds ('), as last amended by Regulation (EEC) No 1321 /90 (2), provides that advance-fixing certificates for the subsidy for oil seeds may be issued to any appli ­ cant ; whereas such certificates are issued subject to the lodging of a security ensuring compliance with the under ­ taking during a given period to request the identification of the seeds ; whereas the aim of lodging a security is to prevent speculation ; whereas the detailed rules for the application of the application of the subsidy system for oilseeds are laid down in Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 2964/91 (4) ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3446/88 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . Whereas Commission Regulation (EEC) No 3446/88 (*), as last amended by Regulation (EEC) No 1492/89 (6), prohibits the use of advance-fixing certificates for the subsidy for oil seeds harvested and processed in Spain and Portugal where the certificates in question are issued in other Member States ; whereas it also prohibits the use of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 163, 22. 6. 1983, p. 44. (2) OJ No L 132, 23. 5. 1990, p. 15. (3) OJ No L 266, 28 . 9. 1983, p. 1 . (4) OJ No L 282, 10. 10 . 1991 , p. 15. 0 OJ No L 302, 5. 11 . 1988, p . 23 . fÃ ³ OJ No L 147, 31 . 5. 1989, p . 30 .